           Case 2:13-cv-05932-CMR Document 91 Filed 09/03/21 Page 1 of 1




                            IN THE UNITED STATES COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DEREK WAYNE JACKSON                            :
              Petitioner,                      :
                                               :
                v.                             :               CIVIL ACTION NO. 13-5932
                                               :
     BRIAN COLEMAN, et al.,                    :
                 Respondents.                  :

                                              ORDER

        AND NOW, this 3rd day of September 2021, upon careful and independent consideration

of the Petition for Writ of Habeas Corpus and all related filings; and upon review of the Report

and Recommendation (“R&R”) of United States Magistrate Judge Timothy R. Rice and the

objections thereto; and for the reasons stated in the accompanying memorandum opinion, it is

hereby ORDERED that:

1.      The Court will HOLD an evidentiary hearing on Petitioner’s claim that trial counsel was

ineffective for failing to timely present medical evidence to suppress the confession (claim one),

as recommended by the R&R, and on Petitioner’s claims that trial counsel was ineffective by

failing to offer evidence at trial to discredit the confession (claim two), and for failing to develop

evidence showing Petitioner lacked the specific intent to kill (claim four), as set forth in the

memorandum opinion. The evidentiary hearing will be set by separate order.

2.      The Court DEFERS final approval or adoption of the R&R until after the evidentiary

hearing.

        It is so ORDERED.
                                                       BY THE COURT:
                                                       /s/ Cynthia M. Rufe

                                                       CYNTHIA M. RUFE, J.
